Cooley, J.
The point made in this case, that an attempt hr agree with the owner upon a purchase of the premises was a condition precedent to adverse proceedings, was ruled in Chicago &c. R. R. Co. v. Sanford, 23 Mich., 418.
That it was essential the jury should pass upon the necessity for the taking was decided in Mansfield &c. R. R. Co. v. Clark, 23 Mich., 519; Grand Rapids &c. R. R. Co. v. Van Driele, 24 Mich., 409 ; and McClary v. Hartwell, 25 Mich., 139.
On these two grounds the proceedings must be reversed* with costs.
Campbell, J., and Graves, Gil J., concurred.
Ohristiancy, J., did not sit in this case.